Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Withdrawn claims 1 and 2 are rejoined with the allowed claims as being drawn to a method that includes the allowable features of the system.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended to claims to overcome the rejections under 35 USC 112a, 35 USC 112b and 35 USC 103.  The specification provides support for the amendments for the claims as argued by Applicant.  The prior art fails to teach a system comprising first and second graphene transistor, the first transistor comprising a scattering site comprising sp3 hybridized carbon formed in the top surface of the sensor chip, wherein a plurality of sequencing probes or a first biomolecule is covalently bound to the scattering site and a second sequencing probe or a second biomolecule for detecting a different nucleotide sequence or second components from that of the first sequencing probe or biomolecule 

Rhodes et al. (US 2012/0028820) teach a system comprising: a sensor chip comprising a plurality of transistors and individually comprising a graphene surface for sensing changes; a plate section including a biological sample well, wherein the biological sample well is in fluidic communication with the sensor chip; and a processing section including a processing module, wherein at least one of the transistors comprises a sequencing probe covalently bound to the top surface of the transistor.  Rhodes et al. fail to teach a first transistor comprising a scattering site comprising carbon that is sp3 hybridized and a second transistor comprising sequencing probes different from the first sequencing probes immobilized to a top surface of the second transistor via an immobilization layer on a top surface of the graphene instead of being covalently bonded to a scattering site.

Cheng et al. (WO 2012/112746) teach a sensing section including a plurality of environmentally gated transistors and a plurality of sequencing probes, a plate section including a sample well configured to receive a sample liquid and having one of the transistors configured to measuring a vector of electrical characteristics for identifying targets in a sample and a processing section comprising a processing module configured to measure changes in transconductance, wherein at least one of the first transistors comprises a scattering site comprising carbon that is sp3 hybridized carbon, wherein a first sequencing probe is covalently bonded to the scattering site transistors, 

Johnson et al. (US 2016/0123919) teach an array of transistors comprising a plurality of graphene transistors, wherein each channel electronic scattering sites comprising sp3 hybridized carbon with a first sequencing probe covalently bound to the scattering sites, such that if the biomarker is exposed to an infected biological sample while voltage is applied to the transistor, the conductance of the transistor will change and a processing section including a processing module configured to measure changes in the vector.  Johnson et al. fail to teach a second sequencing probe for detecting a different nucleotide sequence from the first sequencing probe immobilized adjacent to the top surface of the graphene of the second transistor by an immobilization layer disposed on a top surface of the graphene of the second transistors instead of being covalently bonded to a scattering site on the graphene of the second transistors.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MELANIE BROWN/Primary Examiner, Art Unit 1641